Exhibit 10.42

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

MULTI-COLOR CORPORATION, an Ohio corporation (the “Company”), PNC BANK, NATIONAL
ASSOCIATION, KEYBANK NATIONAL ASSOCIATION, LASALLE BANK NATIONAL ASSOCIATION and
HARRIS TRUST AND SAVINGS BANK (each individually a “Lender” and collectively the
“Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as agent for the Lenders (the
“Agent”), hereby agree as follows effective as of December 30, 2003 (the
“Effective Date”):

 

1. Recitals.

 

  1.1 Effective as of July 12, 2002, the Company, the Lenders and the Agent
entered into a Fifth Amended and Restated Credit, Reimbursement and Security
Agreement, which amended and fully restated a Credit, Reimbursement and Security
Agreement originally dated as of July 15, 1994 (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein will have the
meanings given such terms in the Credit Agreement.

 

  1.2 The Company has requested that the Lenders amend certain financial
covenants and other provisions of the Credit Agreement, and the Lenders are
willing to do so subject to and in accordance with the terms of this First
Amendment to Credit Agreement (this “Amendment”).

 

2. Amendments.

 

  2.1 Section 1.1.53 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

  1.1.53 “Fixed Charge Coverage Ratio” will mean for the Company and its
Subsidiaries on a consolidated basis the ratio of (i) Adjusted EBITDA minus
Unfunded Capital Expenditures to (ii) Fixed Charges.

 

  2.2 Section 1.1.54 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

  1.1.54 “Fixed Charges” will mean for any period of determination the sum of
interest expense, scheduled principal payments on long-term debt, scheduled
payments under capital leases, income taxes paid, and dividends and
distributions to shareholders, in each case of the Company and its Subsidiaries
for such period determined and consolidated in accordance with GAAP.

 

  2.3 Section 10.5 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

  10.5 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio,
calculated as of the end of each Fiscal Quarter on a trailing four quarters
basis, to be less than the following: (i) 1.10 to 1.00 as of



--------------------------------------------------------------------------------

the end of any Fiscal Quarter during the period from December 31, 2003 through
September 30, 2004; and (ii) 1.25 to 1.00 as of the end of any Fiscal Quarter
thereafter. The Lenders agree that up to $5,000,000 of capital expenditures
incurred during the Fiscal Quarter ending December 31, 2003 will be treated as
funded capital expenditures for purposes of calculating the Fixed Charge
Coverage Ratio. The Lenders further agree that if the Company does not incur
$5,000,000 of capital expenditures during the Fiscal Quarter ending December 31,
2003, then capital expenditures incurred during the Fiscal Quarter ending March
31, 2004 will be treated as funded capital expenditures for purposes of
calculating the Fixed Charge Coverage Ratio, up to a maximum of $5,000,000 in
the aggregate for both Fiscal Quarters.

 

3. Representations, Warranties and Covenants of the Company. To induce the
Lenders and the Agent to enter into this Amendment, the Company represents,
warrants and covenants as follows:

 

  3.1 The representations and warranties of the Company contained in Section 8
of the Credit Agreement are deemed to have been made again on and as of the date
of execution of this Amendment and are true and correct as of the date of
execution of this Amendment.

 

  3.2 No Event of Default (as such term is defined in Section 11 of the Credit
Agreement) or event or condition which with the lapse of time or giving of
notice or both would constitute an Event of Default exists on the date hereof.

 

  3.3 The person executing this Amendment on behalf of the Company is a duly
elected and acting officer of the Company and is duly authorized by the Board of
Directors of the Company to execute and deliver this Amendment on behalf of the
Company.

 

4. Claims and Release of Claims by the Company. The Company represents and
warrants that neither the Company nor any of its Subsidiaries has any claims,
counterclaims, setoffs, actions or causes of actions, damages or liabilities of
any kind or nature whatsoever whether at law or in equity, in contract or in
tort, whether now accrued or hereafter maturing (collectively, “Claims”) against
any Lender or the Agent, their respective direct or indirect parent corporations
or any direct or indirect affiliates of such parent corporation, or any of the
foregoing’s respective directors, officers, employees, agents, attorneys and
legal representatives, or the successors or assigns of any of them
(collectively, “Lender Parties”), that directly or indirectly arise out of, are
based upon or are in any manner connected with any Prior Related Event. As an
inducement to the Lenders and the Agent to enter into this Amendment, the
Company on behalf of itself, its Subsidiaries, and all of their respective
successors and assigns, hereby knowingly and voluntarily releases and discharges
all Lender Parties from any and all Claims, whether known or unknown, that
directly or indirectly arise out of, are based upon, or are in any manner
connected with any Prior Related Event. As used herein, the term “Prior Related
Event” means any transaction, event, circumstance, action, failure to act,
occurrence of any sort or type, whether known or unknown, which occurred,
existed, was taken, permitted or begun at any time prior to the Effective Date
or

 

2



--------------------------------------------------------------------------------

occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of any of the terms of the Credit Agreement or any
documents executed in connection with the Credit Agreement or which was related
to or connected in any manner, directly or indirectly, to any of the Notes or
Letters of Credit.

 

5. Conditions. The Lenders’ and the Agent’s obligations pursuant to this
Amendment are subject to the following conditions:

 

  5.1 The Agent shall have been furnished copies, certified by the Secretary of
the Company, of resolutions of the Company’s Board of Directors authorizing the
execution and delivery of this Amendment and all other documents executed in
connection herewith.

 

  5.2 The representations and warranties of the Company in Section 3, above,
shall be true.

 

  5.3 The Company shall pay all expenses and attorneys fees reasonably incurred
by the Agent or the Lenders in connection with the preparation, execution and
delivery of this Amendment and the related documents.

 

6. General.

 

  6.1 Except as expressly modified herein, the Credit Agreement is and remains
in full force and effect.

 

  6.2 Nothing contained herein will be construed as waiving any Default or Event
of Default or will affect or impair any right, power or remedy of any Lender or
the Agent under or with respect to the Credit Agreement or any agreement or
instrument guaranteeing, securing or otherwise relating to the Credit Agreement.

 

  6.3 This Amendment will be binding upon and inure to the benefit of the
Company, the Lenders and the Agent and their respective successors and assigns.

 

  6.4 All representations, warranties and covenants made by the Company herein
will survive the execution and delivery of this Amendment.

 

  6.5 This Amendment may be executed in one or more counterparts, each of which
will be deemed an original and all of which together will constitute one and the
same instrument.

 

  6.6 This Amendment will in all respects be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of
laws principles.

 

3



--------------------------------------------------------------------------------

Executed as of the Effective Date.

 

MULTI-COLOR CORPORATION,

as Company

By:

 

/s/ Dawn H. Bertsche

--------------------------------------------------------------------------------

   

Dawn H. Bertsche

   

Vice President-Finance & CFO

 

PNC BANK, NATIONAL ASSOCIATION,

on its own behalf as Lender and as Agent

By:

 

/s/ William R. Flax

--------------------------------------------------------------------------------

Print Name:

 

William R. Flax

Title:

 

Credit Manager

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:

 

/s/ Louis A. Fender

--------------------------------------------------------------------------------

Print Name:

 

Louis A. Fender

Title:

 

Sr. Vice President

LASALLE BANK NATIONAL ASSOCIATION,

as Lender

By:

 

/s/ Warren F. Weber

--------------------------------------------------------------------------------

Print Name:

 

Warren F. Weber

Title:

 

First Vice President

HARRIS TRUST AND SAVINGS BANK,

as Lender

By:

 

/s/ David L. Mistic

--------------------------------------------------------------------------------

Print Name:

 

David L. Mistic

Title:

 

Vice President

 

 

4